In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐2988 
JOHN MCMAHAN, et al., 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

DEUTSCHE BANK AG, et al., 
                                                          Defendants‐Appellees. 
                                  ____________________ 

              Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
             No. 1:12‐cv‐04356 — Sharon Johnson Coleman, Judge. 
                                  ____________________ 

           ARGUED APRIL 19, 2018 — DECIDED JUNE 13, 2018 
                     ____________________ 

     Before RIPPLE, MANION, and KANNE, Circuit Judges. 
    MANION,  Circuit  Judge.  In  2001,  John  McMahan  and  his 
wholly  owned  corporation,  Northwestern  Nasal  and  Sinus 
Associates, S.C.,1 participated in a tax shelter known as “Son 
of  BOSS.”  The  shelter  “is  a  variation  of  a  slightly  older  al‐
                                                 
      1  For ease of reference, and because the parties have not indicated a 

material distinction between McMahan and his corporation, we will refer 
to McMahan and his corporation collectively as “McMahan.” 
2                                                        No. 17‐2988 

leged tax shelter known as BOSS, an acronym for ‘bond and 
options sales strategy.’” Kligfeld Holdings v. Comm’r, 128 T.C. 
192,  194  (2007).  It  “was  aggressively  marketed  by  law  and 
accounting  firms  in  the  late  1990s  and  early  2000s”  and  in‐
volves engaging in a series of transactions to create an “arti‐
ficial  loss  [that]  may  offset  actual—and  otherwise  taxable—
gains,  thereby  sheltering  them  from  Uncle  Sam.”  Am.  Boat 
Co., LLC v. United States, 583 F.3d 471, 474 (7th Cir. 2009). Un‐
fortunately for McMahan, the Internal Revenue Service (IRS) 
considers the use of this shelter abusive. See I.R.S. Ann. 2004‐
21  I.R.B.  964  (“The  Service  has  determined  that  Son  of  Boss 
transactions  are  abusive  and  were  designed,  marketed,  and 
undertaken  solely  to  create  tax  benefits  unintended  by  any 
reasonable interpretation of the tax laws.”). The IRS initiated 
an audit of McMahan’s 2001 tax return in 2005. In 2010, the 
IRS  notified  McMahan  it  was  increasing  his  taxable  income 
for 2001 by approximately $2 million. 
    In 2012, McMahan filed this lawsuit in Illinois state court 
against Robert Goldstein (his accountant), American Express 
Tax  and  Business  Services  (Amex)  (the  firm  that  prepared 
his  tax  return),  and  Deutsche  Bank  AG  and  Deutsche  Bank 
Securities Inc. (collectively, Deutsche Bank) (the entities that 
facilitated  the  transactions  necessary  to  perpetrate  the  shel‐
ter). McMahan claims these defendants harmed him by con‐
vincing  him  to  participate  in  the  shelter.  Deutsche  Bank  re‐
moved  the  case  to  the  district  court,  citing  the  diversity  ju‐
risdiction  statute,  28  U.S.C.  §  1332.  After  a  series  of  proce‐
dural  steps  described  below,  the  district  court  dismissed 
McMahan’s  claims  against  Goldstein  and  Amex  for  lack  of 
prosecution  and  granted  summary  judgment  to  Deutsche 
Bank  on  statute  of  limitations  grounds.  McMahan  appeals. 
We affirm. 
No. 17‐2988                                                                     3

                                                    I. 
A. Background2 
    In June 2000, McMahan met with Goldstein, who encour‐
aged  McMahan  to  participate  in  a  Son  of  BOSS  tax  shelter. 
He indicated to McMahan that the shelter was legal and le‐
gitimate. To implement the shelter, the law firm of Jenkens & 
Gilchrist was to draft a letter confirming the probable legali‐
ty  of  the  shelter,  and  Goldstein  told  McMahan  Deutsche 
Bank  would  facilitate  the  necessary  transactions  and  Amex 
would  prepare  McMahan’s  tax  returns.  McMahan  partici‐
pated in the shelter in 2000 and 2001. In 2001, McMahan paid 
fees  to  Goldstein,  Amex,  Jenkens  &  Gilchrist,  and  Deutsche 
Bank for their roles in the scheme. He claimed the losses he 
generated on his 2001 tax returns. 
   At  some  point  in  2002,  Goldstein  told  McMahan  Son  of 
BOSS  was  no  longer  legitimate.  This  was  McMahan’s  first 
indication that all was not well with Son of BOSS. But it was 
not the last.  
    In 2003 and 2004, the IRS published notices stating its po‐
sition that Son of BOSS was illegitimate. See I.R.S. CCN CC‐
                                                 
      2  In the proceedings below, Deutsche Bank submitted a statement of 

facts in support of its motion for summary judgment, but McMahan did 
not submit one in opposition, so the district court took the facts stated in 
Deutsche  Bank’s  statement  as  admitted.  See  N.D.  Ill.  Local  Rule 
56.1(a)(3), (b)(3) (requiring parties to submit a statement of material facts 
and  response  when  filing and  responding  to  a  summary  judgment  mo‐
tion, respectively); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“We 
have  consistently  held  that  a  failure  to  respond  by  the  nonmovant  as 
mandated  by  the  local  rules  results  in  an  admission.”).  Accordingly, 
“[w]e  recount  the  narrative  that  follows  with  that  in  mind.”  Rao  v.  BP 
Prods. N. Am., Inc., 589 F.3d 389, 393 (7th Cir. 2009). 
4                                                         No. 17‐2988 

2003‐020 (noting the IRS had listed Son of BOSS “as an abu‐
sive tax shelter” since September 5, 2000); I.R.S. Ann. 2004‐21 
I.R.B.  964  (announcing  a  settlement  initiative  for  taxpayers 
who  had  participated  in  Son  of  BOSS  shelters).  McMahan’s 
tax counsel, Chuhak & Tecson, P.C., forwarded the 2004 no‐
tice  concerning  an  IRS  settlement  initiative  to  McMahan.  In 
January 2005,  McMahan’s tax counsel informed him Illinois 
was  offering  a  compliance  program  to  avoid  penalties  for 
participating in abusive tax shelters, including Son of BOSS. 
Despite  these  notices,  McMahan  did  not  participate  in  any 
amnesty,  settlement,  or  compliance  program.  He  claims  the 
defendants told him those programs did not apply to his sit‐
uation.  However,  McMahan’s  counsel  did  send  a  letter  to 
Deutsche Bank asking it not to disclose McMahan’s name to 
the IRS. 
    In  February  2005,  McMahan’s  counsel  sent  him  a  letter 
concerning the settlement of a class action against Jenkens & 
Gilchrist.  The lawsuit, filed in  the  Southern  District of New 
York in 2003, alleged that Jenkens & Gilchrist breached fidu‐
ciary  duties  by  issuing  incorrect  opinions  concerning  tax 
shelters.  It  also  alleged  that  Deutsche  Bank  had  promoted 
the  shelter  and  failed  to  advise  about  the  inaccuracy  of 
Jenkens  &  Gilchrist’s  opinions.  Jenkens  &  Gilchrist  had 
agreed to settle the suit against it for $81.5 million. The letter 
from his counsel informed McMahan that he “should expect 
to receive an official notification and claim form in the near 
future.”3 



                                                 
       3 Letter from Albert Grasso to Dr. John and Lynn McMahan, R. 143‐

10. 
No. 17‐2988                                                         5

    On the same day McMahan’s counsel sent him that letter, 
the  IRS  sent  McMahan  notice  that  it  was  initiating  an  audit 
of his 2001 tax returns. Five years later, in October 2010, the 
IRS  issued  a  deficiency  notice  to  McMahan  announcing  the 
IRS  was  adjusting  his  taxable  income  for  2001  upward  by 
approximately $2 million. McMahan ultimately settled with 
the IRS in May 2012. 
    On  March  26,  2012,  McMahan  filed  this  lawsuit  against 
Deutsche Bank, Goldstein, and Amex in the Circuit Court of 
Cook County. McMahan alleged a multitude of malfeasance 
connected with his participation in the shelter: breach of con‐
tract,  accounting  malpractice,  breach  of  fiduciary  duty,  and 
more.  On  June  5,  2012,  Deutsche  Bank  removed  the  case  to 
the district court. 
B. Dismissal for Lack of Prosecution 
    On  December  12,  2013,  the  district  court  ordered 
McMahan  to  arbitrate  his  claims  against  Amex  and  Gold‐
stein pursuant to a term of their engagement letter. The par‐
ties  then  communicated  about  arbitration  in  February  2014, 
the  last  communication  from  McMahan’s  counsel  being  an 
email sent on February 27. From that point, Amex and Gold‐
stein  heard  nothing  from  McMahan  for  nearly  sixteen 
months. In May 2014, Goldstein died. 
   On  June  11,  2015,  McMahan’s  counsel  sent  an  email  to 
counsel for Amex and Goldstein announcing McMahan was 
ready to proceed with arbitration. The parties had some fur‐
ther communication, but on June 25, 2015, counsel for Amex 
and  Goldstein  informed  McMahan’s  counsel  that  they 
would be filing a motion to dismiss for failure to prosecute. 
They filed the motion the same day.  
6                                                      No. 17‐2988 

    McMahan filed a response to the motion and included af‐
fidavits  from  himself  and  counsel.  The  affidavits  recount 
that  McMahan  had  spent  most  of  the  sixteen  months  of  si‐
lence  between  communications  with  Amex  and  Goldstein’s 
counsel trying to find an expert witness and trying to get the 
money together to pay such an expert. 
    On September 1, 2015, the district court made an oral rul‐
ing  granting  the  motion  and  dismissing  McMahan’s  claims 
against  Goldstein  and  Amex.  The  court  concluded 
McMahan’s conduct was dilatory and  constituted “effective 
abandonment  of  [his]  claim.”4  It  also  noted  that  “the  case 
centers  on  [McMahan’s]  discussions  with  Goldstein,”  who 
had died.5 The district court concluded that, “in the context 
of this particular case, every passing day increases…the de‐
fendants’ difficulty in mounting an adequate defense as wit‐
nesses  become  more  difficult  to  locate.”6  Over  a  year  later, 
McMahan  filed  a  motion  to  reconsider,  which  the  district 
court denied on September 5, 2017. 
C. Summary Judgment 
    In 2012, Deutsche Bank moved to dismiss the case against 
it as time barred, arguing that McMahan, whose injuries ac‐
crued over ten years earlier, filed his complaint well outside 
the  five‐year  statute  of  limitations.  The  district  court,  how‐
ever,  relying  on  the  Illinois  Supreme  Court’s  decision  in 
Khan v. Deutsche Bank AG, 978 N.E.2d 1020 (Ill. 2012), denied 
the motion. The district court interpreted Khan as imposing a 

                                                 
     4 Transcript of Proceedings at 6, R. 148‐1. 

     5 Id. 

     6 Id. 
No. 17‐2988                                                             7

bright‐line  rule  that  a  taxpayer  wronged  in  the  ways  that 
McMahan  alleges is not sufficiently aware  of his claim, and 
thus the statute of limitations does not begin to run, until he 
receives  his  deficiency  notice  from  the  IRS.  Because 
McMahan  did  not  receive  his  deficiency  notice  until  2010, 
the district court held his 2012 complaint was timely. 
    In  2015,  the  Illinois  Appellate  Court  decided  Lane  v. 
Deutsche  Bank,  AG,  44  N.E.3d  548  (Ill.  App.  Ct.  2015),  ex‐
pressly negating the bright‐line interpretation of Khan. Id. at 
554;  see  also  Lane  v.  Deutsche  Bank,  48  N.E.3d  1093  (Ill.  2016) 
(denying  petition  for  leave  to  appeal).  In  light  of  Lane,  the 
district  court  allowed  the  parties  to  pursue  discovery  con‐
cerning  the  statute  of  limitations  and  submit  summary 
judgment  briefing  on  that  issue.  On  September  5,  2017,  the 
district  court  concluded  it  was  undisputable  McMahan  was 
on notice of his claims at least by February 2005 when he re‐
ceived notice that the IRS was performing an audit. As that 
meant  he  filed  his  complaint  outside  the  statute  of  limita‐
tions,  the  court  granted  summary  judgment  to  Deutsche 
Bank. 
                                     II. 
    McMahan appeals both the dismissal for lack of prosecu‐
tion and the grant of summary judgment. These are two dis‐
tinct rulings, so we address each individually. 
A. Dismissal for Lack of Prosecution 
   We begin with the dismissal for lack of prosecution. Fed‐
eral  Rule  of  Civil  Procedure  41(b)  provides  that  “[i]f  the 
plaintiff fails to prosecute or to comply with these rules or a 
court order, a defendant may move to dismiss the action or 
any claim against it.” We review a district court’s decision to 
8                                                          No. 17‐2988 

dismiss pursuant to Rule 41(b) for abuse of discretion. Web‐
ber v. Eye Corp., 721 F.2d 1067, 1068 (7th Cir. 1983). “So long 
as the district judge’s analysis was not tainted by a legal er‐
ror  or  the  failure  to  consider  an  essential  factor,  we  will  re‐
verse  only…if  the  decision  strikes  us  as  fundamentally 
wrong.” Moffitt v. Ill. State Bd. of Educ., 236 F.3d 868, 873 (7th 
Cir. 2001) (citations omitted). 
    “The  sanction  of  dismissal  is  the  most  severe  sanction 
that  a  court  may  apply,  and  its  use  must  be  tempered  by  a 
careful  exercise  of  judicial  discretion.”  Webber,  721  F.2d  at 
1069  (quoting  Durgin  v.  Graham,  372  F.2d  130,  131  (5th  Cir. 
1967)). Accordingly, we have directed district courts ideally 
to  consider  the  following  factors  when  entertaining  a  Rule 
41(b) motion:  
        [T]he  frequency  and  magnitude  of  the  plain‐
        tiff’s  failure  to  comply  with  deadlines  for  the 
        prosecution  of  the  suit,  the  apportionment  of 
        responsibility  for  those  failures  between  the 
        plaintiff  and  his  counsel,  the  effect  of  those 
        failures  on  the  judge’s  calendar  and  time,  the 
        prejudice if any to the defendant caused by the 
        plaintiffʹs dilatory conduct, the probable merits 
        of  the  suit,  and  the  consequences  of  dismissal 
        for the social objectives of the type of litigation 
        that the suit represents. 
Aura Lamp & Lighting Inc. v. Int’l Trading Corp., 325 F.3d 903, 
908  (7th  Cir.  2003).  Ultimately,  the  decision  to  dismiss  “de‐
pends on all  the  circumstances of the case.” Kasalo v. Harris 
& Harris, Ltd., 656 F.3d 557, 561 (7th Cir. 2011). 
No. 17‐2988                                                                     9

    Considering  all  the  circumstances  of  this  case,  we  con‐
clude  the  district  court  did  not  abuse  its  discretion.  True, 
McMahan  can  confidently  argue  that  he  did  not  miss  any 
deadlines,  because  the  court  imposed  none.  But  looming 
larger  is  the  simple  fact  of  McMahan’s  delay—the  sixteen 
months  of  silence.  McMahan  claims  he  was  actively  pursu‐
ing the case by trying to arrange for an expert witness for the 
arbitration,  but  he  never  communicated  that  to  his  oppo‐
nents. Additionally, McMahan’s own evidence shows that a 
primary reason for the delay was McMahan’s difficulty try‐
ing to get the money together to pay an expert. Particularly 
given the lack of communication, it was not an abuse of dis‐
cretion for the district court to discount that excuse. Cf. James 
v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005) (affirm‐
ing dismissal where plaintiff claimed “she ‘very much want‐
ed  to  pursue  her  cause,’  but  could  not  because  the  district 
court compelled her to arbitrate her claims, which she could 
not afford to do”). 
    In  addition,  the  district  court  reasonably  concluded  the 
delay prejudiced Goldstein and Amex. An unreasonable de‐
lay  gives  rise  to  a  presumption  of  prejudice.  Washington  v. 
Walker, 734 F.2d 1237, 1239 (7th Cir. 1984). Such a presump‐
tion is particularly apt in this case, where the events at issue 
took  place  over a  decade before McMahan  filed  the lawsuit 
and where a key witness, Goldstein, has died.7 In this situa‐
                                                 
      7 It should be noted that Goldstein’s death, on its own, would not be 

enough  to  show  prejudice  in  this  case.  Goldstein  died  in  May  2014,  a 
mere three months after the last communication from McMahan. There is 
no indication that McMahan delayed in anticipation of Goldstein’s death 
or  that  Goldstein  would  not  have  died  prior  to  the  arbitration  even  if 
McMahan  had  more  actively  pursued  his  suit.  However,  Goldstein’s 
death  exacerbates  the  difficulty  of  finding  witnesses  to  events  that  oc‐
10                                                                                     No. 17‐2988 

tion,  it  was  entirely  reasonable  for  the  district  court  to  con‐
clude  that  “every  passing  day…increases  the  defendant’s 
difficulty  in  mounting  an  adequate  defense.”  The  district 
court took all these circumstances into account and conclud‐
ed  that  failing  even  to  communicate  with  opposing  counsel 
for  sixteen  months  was  an  unreasonable  delay  that  caused 
prejudice. That was not an abuse of discretion. 
      McMahan’s arguments that the district court did not con‐
sider a lesser sanction first and that the district court did not 
warn  him  that  dismissal  was  coming  do  not  convince  us 
otherwise. There  is  no  requirement to enter lesser sanctions 
before dismissing a case for lack of prosecution. Ball v. City of 
Chicago, 2 F.3d 752, 756 (7th Cir. 1993). Neither is a warning 
required in every case. “[T]he warning requirement is not a 
‘rigid rule…. It was intended rather as a useful guideline to 
district  judges—a  safe  harbor  to  minimize  the  likelihood  of 
appeal  and  reversal.’”  Kasalo,  656  F.3d  at  562  (alteration  in 
original) (citation omitted) (quoting Fischer v. Cingular Wire‐
less,  LLC,  446  F.3d  663,  665  (7th  Cir.  2006)).  Those  opinions 
admonishing  a  district  court  for  dismissing  a  case  without 
warning involve sua sponte dismissals. See, e.g., In re Bluestein 
& Co., 68 F.3d 1022, 1027 (7th Cir. 1995). There is no need to 
warn that dismissal is coming when, as here, the defendant 
files  a  motion  with  notice  to  the  plaintiff  asking  for  dismis‐
sal. Morris v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th Cir. 
1991). In such a situation, the plaintiff has an opportunity to 
explain itself by responding to the motion, as McMahan did 
here.  If,  after  hearing  from  both  sides,  the  district  court  be‐
lieves dismissal is appropriate, no purpose would be served 
                                                                                                             
curred so far in the past and is properly considered among the totality of 
the circumstances. 
No. 17‐2988                                                       11

by issuing a warning: the motion itself was the warning. Cf. 
Johnson v. Kamminga, 34 F.3d 466, 468 (7th Cir. 1994) (reject‐
ing a warning requirement that “would in effect be granting 
each litigant one opportunity to disregard the court’s sched‐
ule without fear of penalty”). There was no abuse here. 
B. Summary Judgment 
     We turn to the grant of summary judgment for Deutsche 
Bank  on  statute  of  limitations  grounds.  “The  standard  for 
summary judgment is well established: with the court draw‐
ing  all  inferences  in  the  light  most  favorable  to  the  non‐
moving  party,  the  moving  party  must  discharge  its  burden 
of  showing  that  there  are  no  genuine  questions  of  material 
fact and that [it] is entitled to judgment as a matter of law.” 
Spierer v. Rossman, 798 F.3d 502, 507 (7th Cir. 2015). Once the 
movant has carried this burden, it passes to the non‐movant 
“to come forward with specific facts showing that there is a 
genuine issue for trial.” Id. “The existence of merely a scintil‐
la of evidence in support of the non‐moving party’s position 
is  insufficient;  there  must  be  evidence  on  which  the  jury 
could reasonably find for the non‐moving party.” Madison v. 
Frazier, 539 F.3d 646, 652 (7th Cir. 2008). 
     Because this case comes to us under the diversity statute, 
“we apply state substantive law.” Austin v. Walgreen Co., 885 
F.3d  1085,  1088  (7th  Cir.  2018)  (internal  quotation  marks 
omitted)  (quoting  Gasperini  v.  Ctr.  for  Humanities,  Inc.,  518 
U.S.  415,  427  (1996)).  Substantive  law  includes  statutes  of 
limitations and “rules that are an ‘integral part of the statute 
of  limitations,’  such  as  tolling  and  equitable  estoppel.”  Hol‐
lander  v.  Brown,  457  F.3d  688,  694  (7th  Cir.  2006)  (quoting 
Walker v. Armco Steel Corp., 446 U.S. 740, 748 (1980)). The par‐
ties do not dispute that Illinois law applies to this case. 
12                                                      No. 17‐2988 

     By the time the district court entered summary judgment 
against  McMahan,  only  one  of  his  claims  against  Deutsche 
Bank  was  still  live:  that  Deutsche  Bank  aided  and  abetted 
Jenkens & Gilchrist in misrepresenting the legitimacy of the 
shelter. That claim was subject to a five‐year statute of limi‐
tations.  735  ILCS  5/13‐205.  There  is  no  dispute  that 
McMahan’s  claim  accrued  in  2001  when  he  paid  fees  to 
Deutsche  Bank  for  its  role  in  facilitating  the  shelter‐related 
transfers.  Therefore,  removing  all  other  considerations,  the 
limitations period on McMahan’s claim would have expired 
in  2006.  McMahan  filed  his  complaint  in  2012.  He  relies  on 
the “discovery rule” to overcome that six‐year gap. 
    Under  Illinois  law,  the  discovery  rule  “postpone[s]  the 
start  of  the  period  of  limitations  until  the  injured  party 
knows or reasonably should  know of the  injury and knows 
or  reasonably  should  know  that  the  injury  was  wrongfully 
caused.”  Khan,  978  N.E.2d  at  1028–29;  accord  Feltmeier  v. 
Feltmeier, 798 N.E.2d 75, 89 (Ill. 2003). It is only at that point 
“the statute begins to run and the party is under an obliga‐
tion  to  inquire  further  to  determine  whether  an  actionable 
wrong  was  committed.”  Khan,  978  N.E.2d  at  1029  (quoting 
Nolan  v.  Johns‐Manville  Asbestos,  421  N.E.2d  864,  868  (Ill. 
1981)). 
    The parties direct us primarily to two Illinois cases, Khan 
and  Lane,  both  of  which  apply  the  discovery  rule  in  suits 
against  Deutsche  Bank  by  taxpayers  who  participated  in  a 
tax  shelter.  In  Khan,  the  Illinois  Supreme  Court  held  the 
plaintiffs did not “discover” their claims against the defend‐
ant bank until they received the notice of deficiency from the 
IRS. 978 N.E.2d at 1036. 
No. 17‐2988                                                          13

    Three  years  later,  the  plaintiff  in  Lane  argued  the  su‐
preme court’s holding in Khan established a bright‐line rule: 
he  did  not  have  notice  of  his  claims  against  the  bank  until 
the IRS notified him of his tax deficiency. Lane, 44 N.E.3d at 
554.  The  Illinois  Appellate  Court  explicitly  rejected  that  ar‐
gument.  Id.  Instead,  the  court  concluded  that  particular 
events  occurring after  the cause of action  accrued  served  to 
put  the  plaintiff  on  notice  that  he  had  claims  against  the 
bank. Id. at 555–56. Specifically, the court noted the plaintiff 
learned of a memo circulated by his contact at his accounting 
firm  that  the  tax  shelter  in  which  he  had  participated  was 
illegitimate;  the  plaintiff  learned  the  IRS  was  auditing  “the 
entity  through  which  [his]  losses  flowed”;  and  the  attorney 
who prepared the letter indicating the tax shelter was legally 
acceptable  “[pleaded]  guilty  to  defrauding  the  IRS  by  au‐
thoring  false opinion  letters and entering into a phony  con‐
sulting agreement.” Id. at 555. The court reasoned that these 
events should have put the plaintiff on notice that something 
was amiss with the tax shelter. Id. The IRS’s issuance of the 
deficiency  notice  in  2013  simply  made  him  aware  of  all  his 
potential damages. Id. 
    In  this  case,  McMahan  participated  in  a  tax  shelter  in 
2001 and did not receive a deficiency notice until 2010. But, 
similar  to  the  plaintiff  in  Lane,  events  in  the  interim  should 
have put him on notice that he may have had claims against 
Deutsche  Bank.  Most  notably,  in  2005  McMahan  became 
aware of a class action involving claims of breach of fiduci‐
ary  duty  against  Jenkens  &  Gilchrist  relating  to  its  role  in 
promoting tax shelters. The letter informing him of the class 
action  also  indicated  McMahan’s  entitlement  to  recover  in 
the  settlement  of  that  suit.  The  very  same  day  he  received 
that  letter,  the  IRS  notified  McMahan  it  was  auditing  his 
14                                                         No. 17‐2988 

2001  tax  returns.  By  at  least  that  point,  as  the  district  court 
concluded,  McMahan  had  sufficient  notice  that  something 
was  not  right  to  put  the  impetus  on  him  to  investigate  fur‐
ther whether he had claims against Deutsche Bank. Cf. Mar‐
vel  Eng’g  Co.  v.  Matson,  Driscoll  &  D’Amico,  501  N.E.2d  948, 
952  (Ill.  App.  Ct.  1986)  (“[P]laintiff’s  lack  of  diligence  pre‐
cludes  application  of  the  discovery  rule  in  its  favor.”).  Be‐
cause the undisputed facts show McMahan was on notice no 
later  than  2005,  he  should  have  filed  his  complaint  no  later 
than 2010. He waited until 2012, so summary judgment was 
appropriate. 
                                     III. 
   In accordance with the foregoing, we AFFIRM the district 
court in all respects.